Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 6-7, 21-22 are objected to because of the following informalities: 
In Claim 1, lines 3 and 11, “a dynamic programming problem” and “a quantum computer” were probably meant to be: the dynamic programming problem and the quantum computer, respectively. The same objections are made for Claim 21 (lines 5 and 12) and Claim 22 (lines 7 and 16-17).
In Claim 3, line 2, “an initial starting state” was probably meant to be: the initial starting state.
In Claim 6, line 2, “problems” was probably meant to be: problem; and “a quantum computer” was probably meant to be: the quantum computer.
In Claim 7, line 4, “second set of linear programming problem” was probably meant to be: second set of linear programming problems.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 3, recites the limitation “an indication of a dynamic programming problem”. It is unclear in the claim as to what “an indication” is meant to be/represent.
Additionally, line 14 recites the limitation “providing a solution to the dynamic programming problem”. It is unclear in the claim as to how this “solution” is obtained and therefore is also considered as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The same rejections are made for Claims 21 and 22. Dependent claims are also subsequently rejected.
Additionally, Claim 3 recites the limitation “the optimal value function” that lacks antecedent basis.
Additionally, Claim 4 recites the limitation “an optimal policy”. It is unclear in the claim as to what this would be.
Additionally, Claim 5, line 3, recites the limitation “the dynamic programming model” that lacks antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations of similar independent Claims 1 and 21-22 are directed towards the solving of a dynamic programming problem using a quantum computer, using an oracle for transition kernels of the dynamic programming problem and iteratively (based on a stopping criterion) solving linear programming problems for the dynamic programming problems. These limitations, under their broadest reasonable interpretation, are directed towards mathematical calculations and therefore falls under the “Mathematical Concepts” groupings of abstract ideas. Dependent Claims 3-9, 13-16 are further directed towards the “Mathematical Concepts” groupings of abstract ideas and recites usage of optimal value function, optimal policy, a finite set of rules, multiplicative weight update, solving linear programming feasibility problems, quantum minimum finding algorithm, solving a finite horizon dynamic programming problem as the dynamic programming problem, and a Markov decision problem as an infinite horizon discounted-reward Markov decision problem or an infinite horizon average-reward Markov decision problem. Claim 2 is considered as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and does not negate the abstract idea. Claims 10-12 are considered as linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) and does not negate the abstract idea.
This judicial exception is not integrated into a practical application. The additional elements of using a quantum computer and/or a computer for implementing the limitations of the claims are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, US 2018/0012137 A1, in view of Crawford, US 2017/0323195 A1.

Regarding Claim 1, Wright teaches:
A method for solving a dynamic programming problem, 
the method comprising (paragraphs 5, 14: solving dynamic programming problems such as Reinforcement Learning problems described as Markov Decision Processes (MDP)/Problems via dynamic programming): 
receiving an indication of a dynamic programming problem, the dynamic programming problem comprising a plurality of transition kernels (paragraphs 5-8, 11, 15: defining/receiving the variables/values defining the problem and the state transition function defining the transition to the plurality of states, that is the plurality of transition kernels),  
receiving data representative of the dynamic programming problem (paragraph 5: defining/receiving the variables/values defining the problem),  
generating at least one oracle for the transition kernels of the dynamic programming problem (paragraph 11: determining the next state based on a chosen action as defined by the transition function. This is the oracle – determining an output based on an input as defined by a function), 
until a stopping criterion is met (paragraphs 19, 77: using a stopping criteria): 
determining at least one linear programming problem for the dynamic programming problem (paragraph 14: MDPs formulated to be solved as/by linear programming), 
solving the at least one linear programming problem 
comprising the generated at least one oracle to determine at least one solution (paragraphs 14-15: finding the optimal policy/solution that includes usage of the state transition function/oracle), 
and providing the determined at least one solution; 
and providing a solution to the dynamic programming problem (paragraphs 5, 14-15, 26: finding the optimal policy/solution for the Reinforcement Learning problems described as Markov Decision Processes (MDP)/Problems via dynamic programming). 
Wright may not have taught the following:
using a quantum computer
using a quantum computer.
However, Crawford shows (paragraphs 62-63, 250: determining the solution/value of the function using the quantum processor/computer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Crawford with that of Wright for using a quantum computer.
The ordinary artisan would have been motivated to modify Wright in the manner set forth above for the purposes of providing a faster method for Q-Learning [Crawford: paragraph 280].

Regarding Claim 2, Wright further teaches:
The method as claimed in claim 1, wherein the data representative of the dynamic programming problem comprises an initial starting state selected from a plurality of all states of the dynamic programming model (paragraph 25: initial state. See also Crawford, paragraph 17).

Regarding Claim 3, Wright further teaches:
The method as claimed in claim 2, wherein the solution to the dynamic programming problem comprises the optimal value function at an initial starting state (paragraph 33: optimal value function. See also Crawford, paragraph 60).

Regarding Claim 4, Wright further teaches:
The method as claimed in claim 2, wherein the solution to the dynamic programming problem comprises an optimal policy at the initial starting state (paragraphs 15, 28: optimal policy for the state. See also Crawford, paragraph 17).

Regarding Claim 5, Wright further teaches:
The method as claimed in claim 1, wherein the data representative of the dynamic programming problem comprises a finite set of rules describing all allowed transitions of the dynamic programming model from any state to all possible accessible next states (paragraphs 8, 11, 15, 30-31: rules that determine the transition from one state to the next. See also Crawford, paragraph 13).

Regarding Claim 10, Crawford further teaches:
The method as claimed in claim 1, wherein the quantum computer comprises a circuit model quantum processor (paragraphs 31, 35: quantum processor).

Regarding Claim 11, Crawford further teaches:
The method as claimed in claim 1, wherein the quantum computer comprises a quantum annealer (paragraphs 37-38: quantum annealer).

Regarding Claim 12, Crawford further teaches:
The method as claimed in claim 1, wherein the quantum computer comprises a coherent Ising machine comprising a network of optic parametric oscillators (paragraphs 48-49, 58: Ising model/machine with optical parametric oscillator). 

Regarding Claim 13, Wright further teaches:
The method as claimed in claim 1, wherein the dynamic programming problem comprises a finite horizon dynamic programming problem (paragraph 22: finite horizon type problems).

Regarding Claim 14, Wright further teaches:
The method as claimed in claim 1, wherein the dynamic programming problem comprises a Markov decision problem (paragraphs 5, 14: solving dynamic programming problems such as Reinforcement Learning problems described as Markov Decision Processes (MDP)/Problems via dynamic programming).

Regarding Claim 15, Wright further teaches:
The method as claimed in claim 14, wherein the Markov decision problem comprises an infinite horizon discounted-reward Markov decision problem (paragraph 13: infinite horizon with discounted factor reward. Examiner’s note: this is also well known in reinforcement learning with Markov decision process, see for example the provided NPL of Otterlo, subsection 3.3).

Regarding Claim 16, Wright further teaches:
The method as claimed in claim 14, wherein the Markov decision problem comprises an infinite horizon average-reward Markov decision problem (paragraphs 13-15: wherein it is discussed the infinite horizon with discounted factor reward and the rewards can be averaged. Examiner’s note: this is also well known in reinforcement learning with Markov decision process, see for example the provided NPL of Otterlo, subsection 3.3). 


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, US 2018/0012137 A1, in view of Crawford, US 2017/0323195 A1, and further in view of Arora, “The Multiplicative Weights Update Method: A Meta-Algorithm and Applications”, THEORY OF COMPUTING, Volume 8, 2012, pp. 121-164.

Regarding Claim 6, with Wright and Crawford teaching those limitations of the claim as previously pointed out, neither Wright nor Crawford may have explicitly taught:
The method as claimed in claim 1, wherein the solving of each of the at least one linear programming problems using a quantum computer comprises performing a multiplicative weight update method on the determined at least one linear programming problem. (Emphasis added).
However, Arora shows (p. 123, third paragraph: using the multiplicative weight update algorithm for linear programming).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Arora with that of Wright and Crawford for performing a multiplicative weight update method.
The ordinary artisan would have been motivated to modify Wright and Crawford in the manner set forth above for the purposes of using a multiplicative weight update rule to iteratively change the weights on decisions [Arora: Abstract, Introduction pp. 121-122].

Regarding Claim 7, with Wright and Crawford teaching those limitations of the claim as previously pointed out, Arora further teaches:
The method as claimed in claim 6, wherein said performing of the multiplicative weight update method on the determined at least one linear programming problem comprises solving a second set of linear programming problems, wherein each of the second set of linear programming problem is generated for solving a given one of the at least one linear programming problem (subsection 3.3: the linear programming problems can be formulated as feasibility problems). (Emphasis added).

Regarding Claim 8, with Wright and Crawford teaching those limitations of the claim as previously pointed out, Arora further teaches:
The method as claimed in claim 7, wherein the second set of linear programming problems is comprised of linear programming feasibility problems (subsection 3.3: the linear programming problems can be formulated as feasibility problems). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wright, US 2018/0012137 A1, in view of Crawford, US 2017/0323195 A1, and further in view of Arora, “The Multiplicative Weights Update Method: A Meta-Algorithm and Applications”, THEORY OF COMPUTING, Volume 8, 2012, pp. 121-164, and further in view of Jiang, CN 106650808 A.

Regarding Claim 9, with Wright. Crawford and Arora teaching those limitations of the claim as previously pointed out, neither Wright, Crawford nor Arora may have explicitly taught:
The method as claimed in claim 8, wherein each of the linear programming feasibility problems in a set of linear programming feasibility problems is solved using a quantum minimum finding algorithm on the quantum computer. (Emphasis added).
However, Jiang shows (p. 3, first paragraph; p. 5, second paragraph: wherein the quantum searching/finding minimum value algorithm is discussed and used).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Jiang with that of Wright, Crawford and Arora for using a quantum minimum finding algorithm.
The ordinary artisan would have been motivated to modify Wright, Crawford and Arora in the manner set forth above for the purposes of reducing distance calculation and search required by an algorithm [Jiang: Abstract].

Claims 21-22 are similar to Claim 1 and are rejected under the same rationale as stated above for that claim.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant prior art relating to this application where for example the NPL of Arora teaches the multiplicative weight update method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127